In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 13-1022V
                                           (Not to be published)


*************************
                                    *
MICHAEL DORKOSKI                    *
and LISA WHISPELL, parents and      *
natural guardians of M.D., a minor, *
                                    *
                      Petitioners,  *
                                    *                                     Filed: September 29, 2015
               v.                   *
                                    *                                     Decision on Attorney’s
SECRETARY OF HEALTH AND             *                                     Fees and Costs
HUMAN SERVICES                      *
                                    *
                      Respondent.   *
                                    *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued an
Order Concluding Proceedings, pursuant to Vaccine Rule 21(a), on August 25, 2015. On
September 25, 2015, the parties filed a joint stipulation of fact concerning attorney’s fees and
costs in this matter. The parties’ stipulation requests a total payment of $9,535.76,
representing attorney’s fees and costs for work performed by the law firm of Jeffrey A.
Golvash.
         I find that this petition was brought in good faith and that there existed a reasonable
basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
U.S.C. § 300aa-15(b) and (e)(1), and Vaccine Rule 10(d)(3). Further, the proposed amount
seems reasonable and appropriate. Accordingly, I hereby award the total $9,535.76 as a
lump sum in the form of a check payable jointly to Petitioners and Petitioners’ counsel,
Jeffrey A. Golvash.

1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.